Order entered November 4, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01147-CR

                             VAN LEE BREWER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-89-97479-U

                                         ORDER
       Before the Court is attorney Riann C. Moore’s November 3, 2016 motion to withdraw as

counsel and for appellant to proceed pro se.     We GRANT the motion to withdraw.       We

DIRECT the Clerk of the Court to remove Riann C. Moore as appellant’s counsel. We further

DIRECT the Clerk to send future communications to appellant directly at his address, Mr. Van

Lee Brewer, 4861 CR 4101, Kaufman, Texas 75142.




                                                   /s/   ADA BROWN
                                                         JUSTICE